Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 01/10/2022.
Remarks
The claims are presented as follows:

Claims 1, 10 and 15 are amended.
Claims 1-24 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Applicant’s arguments with respect to the rejection made under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 101 rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over HELFMAN Publication No. (US 2015/0370922 A1) in view of Raleigh Publication No. (US 2017/0206529 A1).  

Regarding claim 1, HELFMAN teaches a system configured for handling billing of metadata in a network of moving things, the system comprising: 
a network node (subscription notification and metadata service node 220 FIG.2) comprising: 
at least one communication circuit (API frontend component 305 FIG.3) configured to communicate signals for transmission and reception of data (the API component communicates notifications and billing information to either administrator application 210 or tenants 205 via a tenant portal [0040-42] FIG.2); 
(metadata service database 310 FIG.3) configured to store instructions and data (The subscription and metadata database 310 stores information about, administrators 210, tenants 205, billing systems 225, commands and states [0041-42] FIG.4); and 
at least one processing circuit (billing system communication component 315 FIG.3) configured to, based on at least in part instructions and/or data stored in the at least one storage circuit (The subscription and metadata database 310 stores subscription identifiers, tenant plan subscription information and add-ons [0041-42] which are executed by the billing system communication component 315 [0044-45] FIG.5), manage billing of the metadata in the network node based on a predefined billing policy (The billing system communication component 315 provides contracts [billing policy] to be implemented by the billing system 225 such that the billing system 225 can communicate with the subscription and metadata service 220 [0042] for initialization of a subscription and metadata management for billing system [0047-48] FIG.5 and 6), wherein the managing comprises: 
assessing, based on the predefined billing policy, cost for handling the metadata (The billing system communication component 315 provides contracts to be implemented by the billing system 225 such that the billing system 225 can communicate with the subscription and metadata service 220 [0042-43] FIG.5); and 
managing the handling of the metadata based on the assessing of the cost (The billing system communication component 315 is responsible for communicating tenant subscription plan approval and costing information from the billing system 225 to administrator application 210 (via the internal API interface), see examples given in FIG 5 and 6 [0042-43] FIG.5 and 6).  
HELFMAN does not explicitly teach,
wherein the assessing comprises determining a budget for handling the metadata based on resources of a network node and requirements relating to or associated with handling the metadata.
Raleigh teaches wherein the assessing comprises determining a budget for handling the metadata based on resources of a network node and requirements relating to or associated with handling the metadata (Raleigh: a billing optimization method is configured to automatically purchase or make a suggestion to the user to exchange the next largest plan that supports their historical usage, the system determines the lowest cost service plan based on a budget specified by the customer and an amount they want to spend each month for each service, the service customer pays the amount of their metadata budgets to secure services, and at the end of the month, based on their usage, the customer is credited the difference between their budgeted plan, and the plan that fits their usage best; a credit applies the following month towards purchase of their selected services budgets; the service customer is offered an option to retain their current service spending budgets  or update their next month's budget to match their usage [0621-624] FIG.47).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified HELFMAN by the teaching of Raleigh to determine a budget for handling the metadata based on resources of a network node and  (Raleigh:  [0624-626]).

Regarding claim 2, HELFMAN teaches the system of claim 1, wherein the at least one processing circuit is configured to obtain at least portion of the predefined billing policy from a Cloud-based network node (management of resource quotas in a cloud computing infrastructure [0023-24] FIG.5).  

Regarding claim 3, HELFMAN teaches the system of claim 1, wherein the at least one processing circuit is configured to determine the cost for handling the metadata (determining costing information for tenant plan subscriptions [0030] FIG.7). 

Regarding claim 4, HELFMAN teaches the system of claim 3, wherein the at least one processing circuit is configured to, when determining the cost for handling the metadata: determine one or more needs for the handling of the metadata; determine one or more resources required for meeting each of the one or more needs; and determine cost for utilizing each of the one or more resources (defining plans, billing, services, cost, amounts quotas, and types (e.g., virtual machines vs. hardware) to create a cloud computing network to offer and manage plans and services to tenants 205 (or customers) [0030-32] FIG.7).  

claim 5, HELFMAN teaches the system of claim 1, wherein the at least one processing circuit is configured to, when managing the handling of the metadata based on the assessing of the cost, generate a bill for handling of the metadata based on the assessing of the cost (a plan can be offered to tenants 205 with pricing information. The pricing information may be obtained from the billing system 225 via the subscription notification and metadata service 220 [0031-32] FIG.6).  

Regarding claim 6, HELFMAN teaches the system of claim 1, wherein the at least one processing circuit is configured to, when managing the handling of the metadata based on the assessing of the cost, manage use of resources utilized in handling of the metadata (Once a tenant 205 obtains a plan, the tenant 205 and the plan are registered with the subscription notification and metadata service 220 to charge based on planes and usage of entities of the data center [0033-35] FIG.6).

Regarding claim 7, HELFMAN teaches the system of claim 1, wherein the at least one processing circuit is configured to manage the handling the metadata based on a contract (The billing system communication component 315 provides contracts to be implemented by the billing system 225 [0042] FIG.7).  

Regarding claim 8, HELFMAN teaches the system of claim 7, wherein the contract comprises a local contract, and wherein the at least one processing circuit is configured to create the local contract dynamically based on negotiation with another network node (Each billing system 225 is registered with the subscription and metadata service 220 one time and then can receive and implement the internal API contracts so that billing system 220 and administrator application 210 can communicate [0042-43] FIG.7).  

Regarding claim 9, HELFMAN teaches the system of claim 7, wherein the contract comprises a global contract, and wherein the at least one processing circuit is configured to, when handling the metadata based on the global contract obtain the global contract from a Cloud-based network node (tenants can view pricing information for plans, add-ons and deletions based on information provided by the billing system 225. Tenants 205 can build and manage resource provider services locally in the private cloud or migrate to resource provider services on the public cloud [0032-34] FIG.7).

Regarding claims 10-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Regarding claims 15-24, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /ABDELNABI O MUSA/ Primary Examiner, Art Unit 2472